COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  GARY GRINDSTAFF, DPM,
AND ROBERT E. DeBIASSE
§
 
§
 
§
 
§
 
§


No. 08-09-00075-CV

AN ORIGINAL PROCEEDING

IN MANDAMUS

MEMORANDUM  OPINION

	Pending before the Court is a joint motion to dismiss this mandamus proceeding filed by
the Relator and the Real Party In Interest.  The parties represent that they have settled the
underlying dispute, and that the petition for writ of mandamus is now moot.
	This Court has the authority to dismiss a case pursuant to an agreed motion.  See
Tex.R.App.P. 42.1(a).  The Court has considered this cause and has concluded that the motion
should be granted and the petition should be dismissed.  We therefore grant the motion to dismiss
the petition for writ of mandamus.



May 13, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.